                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

GREGORY HICKMAN,                                       )
              Plaintiff,                               )
                                                       )
       vs                                              )      Civil Action No. 19-1634
                                                       )      Judge Schwab
ROSEDALE TECHNICAL COLLEGE,                            )      Magistrate Judge Dodge
               Defendant.                              )


                                               Order

       On January 2, 2020, the Magistrate Judge filed a Report and Recommendation (ECF No.

4), recommending that the Complaint filed in this case (ECF No. 3) by Plaintiff Gregory Hickman

be dismissed for lack of subject matter jurisdiction. Plaintiff was notified that objections were due

by January 21, 2020. To date, no objections have been filed.

       AND NOW, this 6th day of February 2020, it is hereby ORDERED that the Complaint in

this case (ECF No. 3) is dismissed for lack of subject matter jurisdiction. The Report and

Recommendation filed on January 2, 2020 (ECF No. 4) is adopted as the opinion of the Court.

       IT IS FURTHER ORDERED that pursuant to Rule 4(a)(1) of the Federal Rules of

Appellate Procedure if Plaintiff desires to appeal from this Order he must do so within thirty (30)

days by filing a notice of appeal as provided in Rule 3, Fed. R. App. P.



                                                              s/ Arthur J. Schwab

                                                              ARTHUR J. SCHWAB
                                                              United States District Judge

cc:    Gregory Hickman
       526 Park Ave
       Pittsburgh, Pa 15221
